Title: To Thomas Jefferson from Benjamin Harrison, 12 February 1781
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia Feby. 12. 1781

I arrived at this place late in the evening of yesterday after a most disagreable journey, which has been considerably lengthend by the great difficulty I found in exchanging state money for Continental, and with all my trouble I fear I have not procured as much as will support me. I am just return’d from the board of war who have given me an order for four ton of powder. As you were not particular in the kind that would be wanted, I have taken it one half in musket the other in cannon Powder, which I suppose will be about the proportion that will be wanted for the service for which it is intended. I have no doubt of getting it on the way in a day or two, as the board are giving me every assistance in their power. I think you would do well to advise Colo. Clarke as soon as possible of its being on the way, that he may send an escort to meet it, as the board informs me there is some danger of its being distroy’d on the way without it, there being a conside[rable] body of disaffected people in that quarter. The Expence of transportation I must pay out of the money you entrusted me with, there being not a shilling in the Continental Treasury; The new Congress money for this State and the Jerseys pass at seventy five for one, whilst that of Virginia will only bring thirty seven and a half, and will not do even that, but from the Speculators, a set of men that nothing but necessity shall cause me to deal with. I shall endeavour if possible to exchange the money with the public, and have some little expectations of succeeding. The continental powder at Baltimore amounted only to 2500 wt. I therefore thought it better to take the whole here. I much fear no great success will attend my Embassy, it appearing to me that Congress can not command Men, or if they had them, have they any quantity of necessaries to furnish them for the field. There is great abundance of cloathing in this Town, but it can’t be procured without money  or tobacco, nor will the latter do, unless the Enemy leave our country, yet would it not be well that Ross should send an agent here if I can’t procure them, to try the Experiment; of my success you shall have immediate notice. I am with great esteem and respect Your most obedient and most Humble Servant,

Benja Harrison

